         Case 1:18-cv-10340-DJC Document 64 Filed 01/10/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                       )
CENTRO PRESENTE, et al.,                               )
                                                       )
                      Plaintiffs,
                                                       )   No. 1:18-cv-10340-DJC
v.                                                     )
                                                       )
TRUMP, et al.,                                         )
                                                       )
                      Defendants.                      )



         PLAINTIFFS’ STATEMENT IN RESPONSE TO DEFENDANTS’
          MOTION FOR STAY OF ALL PROCEEDINGS IN LIGHT OF
                LAPSE IN APPROPRIATIONS [ECF NO. 63]
       Plaintiffs Centro Presente, et al. (“Plaintiffs”) respectfully submit this brief response to

the Defendants’ Motion for Stay of All Proceedings in Light of Lapse in Appropriations, ECF

No. 63 (“Stay Motion”).

       As reflected in the Stay Motion, Plaintiffs take no position with respect to Defendants’

request for a limited stay, with commensurate extensions of the current deadlines in the Court’s

Scheduling Orders, ECF Nos. 54, 56. Plaintiffs, however, wish to make clear that they are

prepared to continue with discovery in accordance with the existing deadlines set by this Court,

particularly with respect to noticing depositions of government employees and raising certain

threshold discovery disputes with the Court. Plaintiffs understand that Defendants’ lead counsel

has been furloughed since the lapse of the Department of Justice’s appropriations on

December 21, 2018 and therefore recognize that, as a practical matter, Plaintiffs have limited

recourse to proceed with party discovery during the ongoing lapse in appropriations without

resorting to motion practice to compel responses and testimony.
           Case 1:18-cv-10340-DJC Document 64 Filed 01/10/19 Page 2 of 3



         Plaintiffs also recognize that the preliminary injunction entered in Ramos v. Nielsen, 336

F. Supp. 3d 1075 (N.D. Cal. 2018) and pending before the United States Court of Appeals for the

Ninth Circuit has afforded some leeway with respect to the termination date of Temporary

Protected Status (“TPS”) for individuals from El Salvador and Haiti, and that the TPS

termination date for Honduras is relatively remote. See Stay Motion at 2 n.1. However,

Plaintiffs do not agree that there will be no prejudice resulting from continued delay of this

Action. The Ramos defendants, who largely overlap with the Defendants here, are seeking to

vacate the preliminary injunction and challenging the application of the injunction on a

nationwide basis. Consistent with the Court’s prior admonitions, the parties have a limited

timeframe within which to complete discovery and move toward resolution of Plaintiffs’ claims.

To the extent that the lapse in appropriations or other delays attributable to Defendants prejudice

Plaintiffs’ preparation of their case, Plaintiffs reserve the right to seek appropriate relief from the

Court.


Respectfully submitted,

CENTRO PRESENTE, et al.

                                                        /s/ Kevin P. O’Keefe
Oren Sellstrom (BBO# 569045)                            Eric J. Marandett (BBO# 561730)
Oren Nimni (BBO #691821)                                Carlos J. Perez-Albuerne (BBO# 640446)
Iván Espinoza-Madrigal (Admitted Pro Hac Vice)          Kevin P. O’Keefe (BBO# 697101)
LAWYERS FOR CIVIL RIGHTS                                Xing-Yin Ni (BBO# 693876)
61 Batterymarch Street, 5th Floor                       Margaret J. Burnside (BBO# 698763)
Boston, Massachusetts 02110                             Allison S. Ercolano (BBO# 698601)
(617) 988-0624                                          Natalia Smychkovich (BBO# 699289)
                                                        CHOATE, HALL & STEWART LLP
                                                        Two International Place
                                                        Boston, Massachusetts 02110
Dated: January 10, 2019                                 (617) 248-5000
          Case 1:18-cv-10340-DJC Document 64 Filed 01/10/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent via mail to those indicated as non-registered participants on
January 10, 2019.

                                                  /s/ Kevin P. O’Keefe
                                                     Kevin P. O’Keefe
